Citation Nr: 0930752	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1999, for entitlement to service connection for multiple 
sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claim for 
entitlement to a date earlier than September 3, 1999, for 
entitlement to service connection for multiple sclerosis.  

The Board issued an April 2008 decision which denied the 
Veteran's claim.  He appealed the issue to the Court of 
Appeals for Veterans Claims (Court).  In a May17, 2009, 
Order, the Court remanded the claim.


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection 
for multiple sclerosis was received by the RO on January 14, 
1982, and denied in a January 28, 1982, rating decision.

2. The Veteran's January 30, 1982, letter directed to 
President Reagan meets the criteria of 38 C.F.R. § 113 (1982) 
for a notice of disagreement (NOD).

3. The Veteran's January 30, 1982, letter was received at the 
RO on March 3, 1982.


CONCLUSION OF LAW

The correct effective date for entitlement to service 
connection for multiple sclerosis is January 14, 1982.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an earlier 
effective date because a letter to President Reagan received 
by the RO on March 3, 1982, met the 1982 criteria for a NOD 
and that his claim for service connection multiple sclerosis 
has been pending since his January 14, 1982 claim.  The Board 
will address some preliminary matters and then render a 
decision.

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board observes that the Veteran was informed of what 
evidence was required to substantiate an earlier effective 
date claim in a letter from the RO dated July 2004.  
Moreover, the Board notes that the facts in this case are 
largely not in dispute and are a matter of record, and the 
Veteran has not indicated that he can add anything to his 
contentions already of record.  It appears that no amount of 
additional evidentiary development would thus avail the 
Veteran.  Finally, because the Board grants the Veteran's 
claim below, the Board further finds that the Veteran is not 
prejudiced by any lack of notice.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The record reveals that the Veteran waived his right 
to a hearing before a Veterans Law Judge.  See VA Form 9 
received June 20, 2006.
The Board will therefore proceed to a decision on the merits.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Analysis

As noted above, the Board has already issued an April 2008 
decision in this matter.  In the course of that decision, the 
Board found that the Veteran sent a letter dated August 30, 
1981, to President Reagan expressing his dissatisfaction and 
disagreement with an August 1981 Board decision which denied 
the Veteran's claim for entitlement to service connection for 
multiple sclerosis.  That letter was sent to the VA central 
office in February 1982.  As noted in the Joint Motion for 
Remand, and obviously not noted by the Board in the April 
2008 decision, the cover sheet for the letter to President 
Reagan bears a date stamp indicating it was received by the 
RO on March 3, 1982.  This fact changes the Board's prior 
decision.

The Board has previously found that the Veteran's letter to 
President Reagan met the criteria which were applicable in 
1982 of what constitutes a notice of disagreement (NOD).  In 
the April 2008 decision, the Board focused on whether the 
central office receipt of the letter was a proper filing of 
an NOD and determined that it was not.  However, in view of 
the date-time stamp on the White House cover sheet, there is 
no argument that the RO's receipt of the Veteran's NOD 
occurred within the one-year period.

In sum, the Board finds that the Veteran had properly filed 
his NOD with the RO within the statutory period and that, 
therefore, the Veteran had a pending claim for entitlement to 
service connection for multiple sclerosis for which no 
statement of the case (SOC) was issued.  Therefore, the 
January 1982 rating decision was not final and the Veteran's 
claim has been pending since the date his claim was received 
by the RO.  

In conclusion, based upon a complete review of the evidence 
on file, and for reasons and bases expressed above, the Board 
finds that the record supports the finding that the correct 
effective date for service-connected multiple sclerosis is 
the date the Veteran's original claim was received by the RO: 
January 14, 1982.

The Veteran's claim is granted.


ORDER

Entitlement to an effective date of January 14, 1982, for 
entitlement to service connected for multiple sclerosis is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


